Title: Thomas Jefferson to Thomas B. Parker, 2 August 1819
From: Jefferson, Thomas
To: Parker, Thomas B.


          
            Poplar Forest near Lynchburg Aug. 2. 19.
          
          I am truly thankful, Sir, for the discretion you have been so good as to exercise in consulting me before you gave publicity to my letter of May 15. nothing gives me more pain than to have letters, written in the carelessness & confidence of private correspondence, exposed to the public. this comprehends men of all opinions, and of all dispositions; and the sentiment must be very insipid indeed which should find no contradictors in such a mass. at my time of life, tranquility is it’s summum bonum. to preserve this, I wish to offend no man’s opinion. much less to take the maniac post of a religious controversialist. permit me therefore to retain my perfect confidence in the respect you have shewn for a private confidence, that not a tittle of my letter will get before the public.
          I read your pamphlet with  extraordinary satisfaction, and the moment I laid it out of my hand, some body gobbled it away, so that it is lost to me. as it is not to be had in this state (which I wish it were and in full circulation) if you will be so kind as to send me another, I shall certainly take better care of it, and render you my thanks for it beforehand with the assurances of my great respect & esteem.
          
            Th: Jefferson
          
         